       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 1 of 14   1
     K1R5schC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,                     New York, N.Y.

4                v.                                17 Cr. 548 (PAC)

5    JOSHUA ADAM SCHULTE,

6                     Defendant.

7    ------------------------------x

8                                                  January 27, 2020
                                                   2:20 p.m.
9

10   Before:

11                            HON. PAUL A. CROTTY,

12                                                 District Judge

13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     BY: DAVID W. DENTON, JR.
17        SIDHARDHA KAMARAJU
          MATTHEW J. LAROCHE
18        Assistant United States Attorneys

19   FEDERAL DEFENDERS OF NEW YORK
          Attorneys for Defendant
20   BY: SABRINA P. SHROFF
     BY: EDWARD S. ZAS
21
     LAW OFFICES OF JAMES M. BRANDEN
22        Attorney for Defendant
     BY: JAMES M. BRANDEN
23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 2 of 14   2
     K1R5schC                    conference

1               (Case called)

2               THE DEPUTY CLERK:    Counsel for the government, please

3    state your appearance.

4               MR. LAROCHE:    Good afternoon, your Honor.      Matt

5    La Roche, Sid Kamaraju, and William Denton for the government.

6    And with us is Morgan Hurst, a paralegal at the U.S. Attorney's

7    office.

8               THE COURT:    Good afternoon.

9               MS. SHROFF:    Good afternoon, your Honor.      For

10   Mr. Schulte, Sabrina Shroff, Edward Zas, and James Branden.

11   Mr. Schulte is at counsel table.

12              THE COURT:    Good afternoon.

13              MS. SHROFF:    Good afternoon.

14              THE COURT:    The purpose of today's proceeding is to

15   provide the public and the press with an opportunity to comment

16   on the government's proposed partial courtroom closure at

17   trial.    On November 26 of 2019, the government filed an in

18   camera classified motion for witness protection measures

19   pursuant to Section 6 of the Classified Information Procedure

20   Act concerning witnesses from the CIA that are going to

21   testify.    The motion was supported by an affidavit from the CIA

22   which states that a number of witnesses called to testify also

23   participate or have participated in clandestine and covert

24   intelligence activities.      The government filed a letter

25   publicly the same day stating that it had filed a motion


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 3 of 14        3
     K1R5schC                    conference

1    seeking limited courtroom closure for certain CIA witnesses.

2    This was docketed at Docket 199.

3              Briefly stated, the government proposed a partial

4    closure of the courtroom but would prevent a live feed of the

5    testimony to an adjoining courtroom that does not reveal the

6    witness' face; transcripts of the testimony to be released

7    publicly, as soon as feasible, which would typically be the

8    evening after the day of testimony; and one pool reporter

9    permitted in the courtroom during testimony.

10             Additionally, the government's in camera motion seeks

11   the following for protected witnesses:        Testify using

12   pseudonyms, using a non-public entrance to enter and exit the

13   courtroom, preclude cross-examination that would reveal any

14   aspect of their true identity, and prohibit sketching or other

15   recordings of their face, and pixilation of any

16   publicly-released images of their face.

17             On January 21st I issued an order in Docket 260.          In

18   brief, the order outlines the measures the government seeks in

19   this motion for limited courtroom closure and witness

20   protection measures designed to protect from disclosure the

21   true identities of certain CIA employees expected to testify in

22   Mr. Schulte's trial.     The Court directed the government to file

23   a public version of its motion on the docket.         The government

24   publicly filed a letter on January 23rd of this year with

25   specific proposed security measures detailing the proposed


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 4 of 14     4
     K1R5schC                    conference

1    restrictions on public access.       That's at Docket 263.      The

2    motion is under the Court's consideration.

3              I have invited comments from a number of members of

4    the press and public to the government's proposed measures.

5    This is the purpose of today's proceeding.

6              Let me see.    There is a number of people in the

7    courtroom.    Can I have a show of hands as to whether you want

8    to be heard on this matter?      Two.   Anybody else?     Okay.

9              I also note for the record that I have received three

10   letters from Inner City Press, all of which have been docketed.

11             Here, first, I will ask the government to summarize

12   the proposed security measures and courtroom closure, if the

13   defense wants to be heard they may also state their position,

14   then I will call up those members of the press here today for

15   their comments.

16             Mr. Laroche or somebody from the government's team,

17   could you please summarize the government's proposal for the

18   record?   I will ask you to address what restrictions, if any,

19   you seek to impose on pool reporters permitted in the courtroom

20   during the testimony of the protected witnesses.

21             MR. LAROCHE:    Yes, your Honor.

22             THE COURT:    And, Ms. Shroff, do you want to be heard?

23             MS. SHROFF:    I'm not sure.     I have to hear what

24   Mr. Laroche has to say.

25             THE COURT:    Okay.   We will call on you after


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 5 of 14    5
     K1R5schC                    conference

1    Mr. Laroche finishes.

2              After we hear from Ms. Shroff, if she wants to speak,

3    then I will hear from members of the press.

4              Mr. Laroche?

5              MR. LAROCHE:    Yes, your Honor.     Thank you.

6              As set forth in our letter of January 23rd, we are

7    seeking the following protections for certain CIA witnesses:

8              First, partial courtroom closure during their

9    testimony with only the parties, the jury, and the defendant's

10   family and one pool reporter permitted in the courtroom during

11   the testimony.

12             Second, witnesses to use a non-public entrance to

13   enter and exit the courtroom.       The defense would be precluded

14   from cross-examination that would reveal any aspect of the

15   witnesses' true identities, no sketching or other recording of

16   their faces, the witnesses' faces, and pixilation of any

17   publicly-released images of their faces.

18             Third, a live feed of their testimony would be sent to

19   another courtroom that does not reveal the witness' face.

20             And finally, transcripts of the testimony --

21             THE COURT:    There would be video and audio?

22             MR. LAROCHE:    Just audio, your Honor; just audio, so

23   that you could not see the witness' face in the other room.

24             THE COURT:    What about a live focus on somebody other

25   than the witness?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 6 of 14        6
     K1R5schC                    conference

1              MR. LAROCHE:    That would be fine, your Honor.           As long

2    as the witness' face is not on the video feed we have no

3    objection, for example, to the questioning attorney's face.

4              THE COURT:    All right.

5              MR. LAROCHE:    Finally, transcripts of the testimony to

6    be released publicly as soon as feasible which would typically

7    be on the evening after the day of testimony.

8              I think the other question would be limitations on the

9    pool reporter.    We would not impose any limitations other than

10   that the pool reporter could not describe the likeness or

11   characteristics of the agency witness who is testifying.

12             THE COURT:    Height, weight, color of hair, color of

13   eyes?

14             MR. LAROCHE:    Exactly, your Honor.

15             Thank you.

16             THE COURT:    Ms. Shroff?

17             MS. SHROFF:    Your Honor, our objections have been

18   memorialized and filed with the Court.

19             THE COURT:    Yes.

20             MS. SHROFF:    Beyond that, we have nothing to add.

21             Thank you.

22             THE COURT:    Who wants to go first from the press?

23   Come on up.

24             Speak right from the podium, identify yourself for the

25   record, please.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 7 of 14     7
     K1R5schC                    conference

1              MR. BROWN:    Hi, Judge.

2              THE COURT:    Hi.

3              MR. BROWN:    Steven Brown, New York Daily News and a

4    proud member of the in-house press corps.

5              Thank you for having this hearing.        I would just say,

6    after speaking with my colleagues, some of my colleagues, we

7    don't all totally agree on this, but I would just say that the

8    security measures as far as CIA witnesses using a pseudonym and

9    not being drawn by the sketch artists would be sufficient as

10   far as addressing any security concerns.        I don't really see

11   the need to clear the courtroom with the exception of a pool

12   reporter.   I would note that in the trial of El Chapo in the

13   Eastern District, the courtroom was never cleared for any

14   witnesses, to my knowledge, and there were sketch artists

15   present who released sketches with the witnesses' faces blurred

16   and I see that as being sufficient.        I can't really imagine a

17   situation in which we would describe the witness in such a way

18   as to put him or her at risk of being identified.

19             I would also just request that the same feed that is

20   broadcast to the adjoining courtroom also be allowed to be

21   broadcast in the press room on the fourth floor if we request

22   it.

23             THE COURT:    Okay.

24             MR. BROWN:    That's all I have.     Thank you, Judge.

25             THE COURT:    Yes, ma'am.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 8 of 14    8
     K1R5schC                    conference

1              MS. SAUL:    Hello, your Honor.     I'm Emily Saul, with

2    the New York Post, also in-house and thank you, again, for the

3    opportunity to have this hearing.

4              I just wanted to join in the application of my

5    colleague, Mr. Brown.     I had the opportunity to cover Joaquin

6    El Chapo Guzman's trial and I know that there are differences

7    here in terms of security and that there is information that we

8    don't have, but I will say that in that proceeding where you

9    had witnesses where safety was a concern who testified under

10   pseudonyms, the only secretive measures that were in place

11   there were that the witnesses testified under pseudonyms, used

12   the non-public entrances and exits, and were not allowed to be

13   drawn and that, at least in that instance, felt sufficient in

14   order to assure their security.

15             To sort of continue on what my colleague Mr. Brown was

16   saying.   Barring, obviously, facial scarring or something,

17   something more credible, I don't know that there is an ability

18   that we would have to describe a witness in an article that

19   could put them in danger.

20             I think that in terms of limiting sort of -- in

21   limiting our roles as surrogates for the public in this

22   proceeding, to not be able to say whether someone is bald or

23   has blond hair is not ultimately, I think, going to be the

24   difference, is not going to make a difference in that person's

25   safety.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 9 of 14       9
     K1R5schC                    conference

1              And, I would join my colleague in his request as well

2    that we have a feed to the in-house press room on the fourth

3    floor.

4              THE COURT:    Thank you.

5              MS. SAUL:    Thank you very much for your time.           I

6    appreciate it.

7              THE COURT:    Anybody else?

8              MR. LEE:    Sure.   Thanks a lot.    Matthew Russell Lee,

9    Inner City Press.

10             I guess I definitely join in this idea of a live feed

11   but I want to go a little bit further back and say in trying to

12   cover this case, since I have been with the in-house press,

13   very happily, for about the last year and trying to cover this

14   case, it has been difficult.      It has been more difficult than

15   other cases in the sense that there have been a number of times

16   that proceedings have been scheduled and I have come up here

17   and found the door locked.      I go into the docket and find a

18   number of -- there are obviously always some sealed documents

19   but in this docket, 217, 207, 188, 126, 51, 41, and 40.             Now, I

20   understand, obviously, there are unique issues in the case but

21   feel I want to highlight -- and thank you for the opportunity

22   to raise this publicly -- I feel like it's important that that

23   feed be provided.     It is important, for example, the government

24   in the letter that you asked them to put in that they did put

25   in, first they say that they are going do everything possible


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 10 of 14       10
     K1R5schC                    conference

1    to preserve access as much as possible.         So, that would clearly

2    involve the feed because we receive feeds even today; the

3    Avenatti proceeding, the Tony Hernandez proceedings.           So, many

4    cases in the court house are fed in that way and there is no

5    reason that this one, particularly when you suggest a camera be

6    elsewhere, shouldn't be.      But they also say that the press and

7    public won't be prejudiced because exhibits will be available.

8    And I guess I want to say without -- this may be more of a U.S.

9    Attorney's office issue, but that's not really the case.             I

10   have found in many of the trials that take place the trial

11   exhibits don't go onto pacer.       For a time the U.S. Attorney's

12   office had an uploading site where they would put exhibits

13   either the night of or days after but it has been weeks or

14   months that they haven't put any up.        So, maybe you could help

15   the press corps, your Honor, if you directed them in this case

16   to make sure to make these exhibits, as they say in their own

17   letter on page 8, they say that the exhibits will be made

18   available to the public, to make sure that this actually takes

19   place relatively in real-time.

20             It may seek like a small thing but the transcripts

21   are, they're not put in Pacer, certainly, the night of.

22   They're available at some cost that some media can afford and

23   others not.    Maybe in this case, because they've made such a

24   point of saying that the transcripts will somehow replace being

25   able to be present or for the public to see, maybe there is a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 11 of 14      11
     K1R5schC                    conference

1    way to, I don't know how it would work out, I don't want to

2    undermine the court reporters, but to be sure that those

3    transcripts are available the evening of.

4              I mean, I think that there is obviously an opportunity

5    here, given their extraordinary request to seal the courtroom

6    to make some improvements across the board in terms of how, in

7    real-time, for the public's benefit, the information from this

8    trial is made available.

9              That's all I have to say.       Thanks a lot.

10             THE COURT:    Anybody else?     Yes.

11             MR. NEUMEISTER:     Just a quick comment.      Larry

12   Neumeister from the Associated Press.

13             THE COURT:    Larry, how are you.

14             MR. NEUMEISTER:     I just want to say that if we are

15   limited to one reporter in the courtroom could we, at the very

16   least, please have two?      It seems that any time, whether it's

17   terrorism trials or anywhere else where we have been limited in

18   the number of reporters we have had, it has always been at

19   least two people.     That's the main request.

20             The other thing is, just on behalf of the press, I

21   have covered many sensitive trials over many years and I can't

22   recall any press person ever wanting to do anything that would

23   harm an individual or lead to some individual being harmed for

24   testifying at a trial or anything else in that way.           So, the

25   press carries your concern of wanting everyone to be safe and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 12 of 14    12
     K1R5schC                    conference

1    secure but we also would like to have the best access we can to

2    describe the goings on in court as best we can.

3              Thanks.

4              THE COURT:    Thank you very much.      Is there anybody

5    else?

6              Mr. Laroche, let me ask you about some of the points

7    that the members of press have raised.        What about two

8    representatives of the press as opposed to one?

9              MR. LAROCHE:     We have no objection, your Honor.

10             THE COURT:    And what about the exhibits being made

11   available?

12             MR. LAROCHE:     We will make those available as quickly

13   as possible after the day of testimony.         We expect that that

14   would probably be the next day.       We can also work with our

15   press office to ensure that they are made available.           We

16   understand in cases they were posted on some sort of drop site

17   so we will explore is that as well.

18             THE COURT:    And the transcripts?

19             MR. LAROCHE:     The same goes with the transcripts with

20   the exception being transcripts are typically not released

21   immediately to allow for potential redactions, as in any case,

22   not just this one, but in all cases generally they're not made

23   available to allow the parties to potentially make redactions.

24   We don't expect that will take a long time and we will make

25   every effort to get those up as quickly as possible.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 13 of 14    13
     K1R5schC                    conference

1              THE COURT:    What about the live feed for the press

2    office on the fourth floor?

3              MR. LAROCHE:     No objection to that, your Honor.

4              THE COURT:    And by live feed you mean video and audio

5    so long as the video is not focused on the testifying witness.

6              MR. LAROCHE:     That's correct, your Honor.

7              THE COURT:    Okay.

8              And, I don't know if it was clear from your

9    presentation but it is clear to me that these protective

10   measures are applicable only to certain of the witnesses that

11   will testify at trial.      Is that correct?

12             MR. LAROCHE:     That is correct, your Honor.       We expect

13   that it will apply to about a third or so of the witnesses at

14   trial with particular circumstances that we have identified in

15   other filings to the Court and defense counsel that require

16   those protections -- we believe require those protections.           We

17   are attempting to balance the need to protect those

18   individuals' identities with the public's right of access.

19             THE COURT:    Now, if a CIA employee testifies at the

20   request of Mr. Schulte, the same procedures will apply?

21             MR. LAROCHE:     Yes, your Honor.

22             We have proposed that to the extent the defense would

23   like to call, for example, an Agency employee who is acting in

24   a covert capacity, that the same protections would apply to

25   that individual.     We have identified those groups of people in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00548-PAC Document 301 Filed 02/06/20 Page 14 of 14   14
     K1R5schC                    conference

1    a letter under seal to the Court and defense counsel.

2              THE COURT:    I will have a decision for you shortly on

3    this matter of protected witnesses and the courtroom closure.

4              Anything else to take up today?

5              MR. LAROCHE:     No, your Honor.    Thank you.

6              THE COURT:    Ms. Shroff?

7              MS. SHROFF:    No, thank you.

8              THE COURT:    Thank you.

9                                      o0o

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
